Citation Nr: 1757126	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  16-44 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1963 to December 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision of the Department of Veterans Affairs (VA) Newnan, Georgia Evidence Intake Center.  Jurisdiction now lies with the Regional Office (RO) in Detroit, Michigan.  

As the record reflects multiple psychiatric diagnoses in addition to PTSD, the claim of service connection for PTSD was re-characterized as reflected on the title page to encompass any psychiatric disorder shown however diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2012).

The Veteran requested a videoconference hearing on his August 2016 VA Form 9, and a hearing was scheduled for October 2017.  Prior to the hearing, the Veteran's representative notified the Board that the Veteran could not attend the hearing and would submit a written statement in support of his claim in lieu of the hearing.  See October 2017 Correspondence.  The statement was submitted in October 2017, and there are no pending hearing requests. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, was last denied in a January 2008 rating decision.  He did not timely appeal that decision, and it became final. 

2.  Since the January 2008 rating decision, new and material evidence has been received that relates to unestablished facts that are necessary to substantiate the claim for service connection for an acquired psychiatric disorder, to include PTSD.

3.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's acquired psychiatric disability, to include PTSD, is etiologically related to his active duty service.


CONCLUSIONS OF LAW

1.  The January 2008 rating decision that denied service connection for an acquired psychiatric disorder, to include PTSD, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been received since the January 2008 rating decision and the claim for service connection for an acquired psychiatric disability, to include PTSD, is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156 (2017).

3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran contends that his acquired psychiatric disorder, to include PTSD, is a result of in-service stressors.  

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156 (2017).  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).

The Veteran was previously denied entitlement to service connection for PTSD in a January 2008 rating decision.  His claim was denied on the basis of insufficient information regarding the claimed in-service stressors.  The Veteran timely filed a notice of disagreement in January 2009 and received a statement of the case in April 2010.  As notified by the April 2010 statement of the case, the Veteran had 60 days from the mailing of the statement of the case or the remainder of a year from the rating decision to perfect his appeal.  His substantive appeal was received by VA August 26, 2010, well after the required time.  Thus, the January 2008 rating decision became final.  

Since the January 2008 rating decision, the Veteran has submitted more detailed accounts of his claimed in-service stressors, including treatise evidence regarding Soviet incursions over Alaska during his service there.  In addition, VA and private medical treatment records have been obtained and associated with the claims file, including a private nexus opinion.  As the record now contains more evidence pertinent to the claimed in-service stressors and a current PTSD diagnosis, the Board finds that new and material evidence has been received which pertains to a previously unestablished fact necessary to support the claim.  As this evidence raises a reasonable possibility of substantiating the claim, satisfying the criteria of 38 C.F.R. § 3.156 (a) (2017) for new and material evidence, the claim is reopened.

As such, the Board may proceed to a consideration of the merits of the claim without prejudice to the Veteran.




Service Connection for an Acquired Psychiatric Disorder

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2017), i.e., a diagnosis which conforms to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association; a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2017).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309   (2007).  

The Board finds that service connection for an acquired psychiatric disorder, to include PTSD, is warranted.  First, the Veteran has a current acquired psychiatric disability.  He has been variously diagnosed with depression with adjustment disorder, generalized social phobia, anxiety disorder, and PTSD.  See VA Treatment Records. 

Second, the Board finds that there is competent and credible evidence of an in-service event, disease, or injury, as the Veteran provided competent and credible lay statements regarding in-service stressors.  Specifically, the Veteran stated that he was secretly trained in weapons and hand-to-hand combat in preparation for becoming a Green Beret.  While on assignment in Alaska, he routinely encountered Russian soldiers, and stated that, in one instance, he had to kill a soldier and hide the body.  See August 2010 Statement in Support of Claim.  A review of the Veteran's service treatment records reveals that he was provided a Special Forces physical in September 1963, which is supportive of his claims that he was considered and/or training to be a part of the Special Forces.  Military personnel records also confirm service in Alaska for fourteen months.  Additionally, the Veteran's representative provided treatise evidence of Soviet incursions over Alaska during the Cold War, lending credence to his account of encountering Russian forces during his service.  See October 2017 Informal Hearing Presentation.  

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current acquired psychiatric disorder, to include PTSD, is related to service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C. § 5107 (2012).  Although there is evidence against the claim, a July 2015 opinion provided by a private psychologist opined that it was more likely than not that the traumatic experiences that occurred in Alaska were the nexus between the Veteran's current symptoms and his military experience.  She based her opinion on a thorough interview with the Veteran, in which, notably, his reporting of in-service stressors were consistent with those reported to VA in stressor statements and at routine psychiatric evaluations, her own observations, review of assessment measures, and review of the voluminous service and post-service records.  She also relied on her own expertise, knowledge, and training, and supported her opinion with a clear and thorough rationale.  Thus, the Board finds that the July 2015 private nexus opinion is of significant probative value on the question of whether the Veteran's acquired psychiatric disorder, to include PTSD, is as least as likely as not related to his service.

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for an acquired psychiatric disorder, to include PTSD, is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  



ORDER

New and material evidence having been received, the claim to reopen service connection for an acquired psychiatric disorder, to include PTSD, is granted.  

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is granted. 



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


